440 F.2d 798
Adrianus Jacobus VAN DIJK, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Appellee.
No. 25033.
United States Court of Appeals, Ninth Circuit.
March 5, 1971.

Stanley Berg (argued), of Buckner, Aragon & Berg, Long Beach, Cal., for petitioner-appellant.
David Anderson, Asst. U. S. Atty. (argued), William M. Byrne, U. S. Atty., Los Angeles, Cal., John N. Mitchell, Atty. Gen. of U.S., Washington, D. C., Joseph Sureck, Reg. Counsel, INS, San Pedro, Cal., Stephen M. Suffin, Atty., INS, San Francisco, Cal., for appellee.
Before CHAMBERS and TRASK, Circuit Judges, and FREY, District Judge.
PER CURIAM:


1
The order for deportation is affirmed.


2
We reject the contentions that this court should wait on some state court proceedings, that the deportation statute is unconstitutional, that petitioner should have had appointed counsel in the administrative proceedings, and that the result is cruel and unusual.


3
The narcotics offense to which Van Dijk pleaded guilty was rather petty: sale of a marijuana cigaret. But Congress had a right to make the offense a ground to deport an alien.